FULLER, P. J.
This case comes to this court on appeal from an order .granting- defendants’ motion to serve and file an amended answer 'and counterclaim in an .action to: quiet title to real, property. For the reason stated in Murphy v. Plankinton Bank, 105 N. W. 245, presented upon the same abstract and briefs and decided herewith on rehearing, such order is reversed to the extent 'that the same provides for the foreclosure of an alleged mortgage on the lands in controversy, and the case is remanded, with the direction that the count below eliminate from such amended answer and counterclaim all allegations essential to foreclosure of the mortgage.